Fourth Court of Appeals
                                San Antonio, Texas
                                     February 9, 2017

                                   No. 04-17-00009-CV

                IN THE ESTATE OF BARBARA R. DEAN, DECEASED,

                      From the County Court, Jim Wells County, Texas
                                   Trial Court No. 7344
                         Honorable Homero Garza, Judge Presiding


                                      ORDER
       The clerk’s notification of late record is hereby GRANTED. Time is extended to March
6, 2017.

                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court